Citation Nr: 0417582	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 2001 to April 
2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs Regional Office in Muskogee, Oklahoma which 
denied eligibility to educational assistance benefits under 
Chapter 30, Title 38, United States Code.
FINDINGS OF FACT

1.  The veteran entered active military duty in January 2001, 
with an enlistment period of four years.

2.  The veteran was discharged in April 2003, for the 
convenience of the government due to her pregnancy, after 
serving 26 months and 22 days.

3.  The veteran was not discharged from active duty for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government after serving not less than 30 months of 
continuous active duty under her 4-year obligation of 
service, involuntarily for convenience of the Government as a 
result of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of her own willful misconduct, but which interfered 
with the performance of duty.

4.  The veteran was not involuntarily separated after 
February 2, 1991, or separated pursuant to voluntary 
separation incentives.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have not been 
met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 
21.7042 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to VA education benefits under 
Chapter 30, Title 38 of the United States Code (the 
Montgomery GI Bill).  In essence, she contends that it is 
unfair to deny her education benefits and that she was 
misinformed about the requirements.


The VCAA

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The VCAA also requires VA to notify 
the claimant of any information, to include any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue of entitlement to benefits 
under the Montgomery GI Bill.  As explained below, the appeal 
is being denied due to the veteran's lack of qualifying 
service.  See 38 C.F.R. § 3.158 (2003). Therefore, based on 
the Court's decision in Manning, the Board concludes that the 
issue is not subject to the provisions of the VCAA.

The Board additionally observes, however, that the veteran 
has been informed of the relevant law and regulations by 
means of the September 2003 statement of the case, and has 
been accorded ample opportunity to present evidence and 
argument in support of her claim.

Relevant law and regulations

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  See 38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or 
meeting certain other criteria.  38 U.S.C.A. § 3011 (West 
2002); 38 C.F.R. §§ 21.7040, 21.7042 (2003).

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. § 
3011(a)(1)(A) (West 2002).  The individual also must have 
served an obligated period of active duty.  In the case of an 
individual with a four-year period of obligated service, the 
individual must have completed not less than 30 months of 
continuous active duty.  
See 38 U.S.C.A. § 3011(a)(1)(A)(ii)(II) (West 2002).

An individual who does not qualify for Chapter 30 benefits 
under the aforementioned provisions may be entitled if she 
was discharged or released from active duty for a service-
connected disability; a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving not less than 30 months of 
continuous active duty under an obligated three or more year 
period of service; involuntarily for convenience of the 
Government as a result of a reduction in force; or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with the performance of duty.  38 
U.S.C.A. § 3011(a)(1)(B) (West 2002).  

A claimant may establish eligibility by showing that, as of 
December 31, 1989, she was eligible for Chapter 34 
educational benefits, and she served on active duty at any 
time between October 19, 1984 to July 1, 1985. 38 U.S.C.A. § 
3011(a)(1)(B) (West 2002); 38 C.F.R. §§ 21.7040(b), 
21.7044(a) (2003).  Based on service personnel records, the 
veteran does not meet the requisite eligibility criteria 
under these provisions.  

A claimant may also establish eligibility by showing, in 
part, that she was involuntarily separated after February 2, 
1991, or was separated pursuant to voluntary separation 
incentives under 10 U.S.C. §§ 1174a, 1175. 38 U.S.C.A. 
§§ 3018A, 3018B (West 2002); 38 C.F.R. § 21.7045 (2003).

Applicable law governing the reduction of basic pay to 
establish Chapter 30 educational assistance specifies that 
the basic pay of any individual shall be reduced by $100 for 
each of the first 12 months that such individual is entitled 
to such pay, and that any amounts by which the basic pay of 
an individual is reduced shall revert to the Treasury and 
shall not be considered to have been received or to be within 
the control of any such individual.  38 U.S.C.A. § 3011(b) 
(West 2002). 

Analysis

In this case, the veteran entered active military duty in 
January 2001.  Therefore, she has satisfied the first prong 
of 38 U.S.C.A. § 3011 (West 2002).  However, the veteran 
failed to satisfy the second prong, as she did not serve her 
obligated period of service, which was 4 years, and did not 
complete at least 30 months of continuous active duty.  
Rather, the veteran was discharged in April 2003 for the 
convenience of the government after serving 26 months and 22 
days.  The reason for the discharge was pregnancy.

With respect to the exceptions to the general rule which have 
been outlined above, personnel records show that the veteran 
was voluntarily discharged from active duty for the 
convenience of the government due to pregnancy less than 30 
months subsequent to entering military service.  None of the 
conditions found in 38 U.S.C.A. § 3011(a)(1)(B) are 
applicable.  In light of the foregoing, the veteran is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(B) as she was not discharged for any of the 
previously noted reasons.

In addition, as of December 31, 1989, the veteran was not 
eligible for Chapter 34 benefits and she did not serve on 
active duty in the 1980s.  Moreover, although the veteran was 
discharged after February 2, 1991, this was not 
involuntarily.  Thus, she is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3018A.  She also is not eligible 
for Chapter 30 benefits under 38 U.S.C.A. § 3018B because 
there is no evidence that she was discharged pursuant to 
voluntary separation incentives.  Rather, according to 
personnel records and her own statements, she decided to 
separate early due to pregnancy.

The Board is cognizant that the veteran contends that she was 
misinformed by various personnel regarding her eligibility 
status.  The Board finds the veteran's assertions regarding 
misinformation about eligibility for Chapter 30 benefits 
credible.  However, that is insufficient to confer 
eligibility under Chapter 30.  In this regard, the Court has 
held that the remedy for breach of any obligation to provide 
accurate information about eligibility before or after 
discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
[holding that because the payment of government benefits must 
be authorized by statute, the fact that a veteran may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits].

The Board is also cognizant that, during service, the veteran 
paid $1,200.00 monthly to participate in the Chapter 30 
program.  As noted in the law and regulations section above, 
any amounts by which the basic pay of an individual is so 
reduced shall not be considered to have been received or to 
be within the control of any such individual.  38 U.S.C.A. § 
3011(b) (West 2002).  

To the extent that the veteran may be contending that such 
payment entitles her to Montgomery GI Bill benefits, in an 
advisory opinion from the VA's Office of General Counsel, it 
was indicated that where an individual did not meet the 
Chapter 30 eligibility criteria, the individual was not 
legally a Chapter 30 participant.  
See O.G.C. Advisory 13-93 (Feb. 23, 1993).  Thus, such 
payment does not equate to Chapter 30 eligibility.

According to the OGC advisory opinion, the reduction of basic 
pay by $1,200.00 was contrary to statutory authority and 
erroneous.  However, VA does not have any control over the 
monies reduced from a service member's basic pay, nor the 
statutory authority to return that money.  Instead, each 
specific branch of the Armed Forces is responsible for the 
restoration of funds.    Thus, VA has no legal authority to 
refund the veteran's contributions.  Rather, it is more 
appropriate for the veteran to address her dispute directly 
to the service department, an entity separate from VA, to 
request a refund.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that she contends it is unfair to deny 
her VA education benefits when she had been told that she was 
eligible and had in fact contributed.   Although having great 
sympathy for the veteran's plight, the Board is bound by the 
law in this matter and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002);  Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Board has considered the veteran's contentions; however, 
the legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are clear and specific, 
and the Board is bound by them.  The veteran has not 
established that she is eligible for educational assistance 
under Chapter 30.  As the law in this case is dispositive, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code is not established.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



